Cordy, J.
(concurring). Fifteen months ago, following the memorandum and order of the Superior Court judge and the remand of the case to the Secretary of Environmental Affairs for further administrative action,1 the Secretary directed University Associates to prepare a supplemental final EIR addressing both of the issues that concerned the judge: a “worst case” scenario arising from the release of a contagious pathogen; and an analysis of a feasible alternative location in an area less populated than the South End section of Boston. The studies necessary to this report have since been undertaken by University Associates, and the supplemental final EIR is presently scheduled to be filed with the Secretary in a few months.2 Issues with respect to actions the Secretary might take on the basis of that report can be considered by this court (as can any interim order entered by the Superior Court) if and when the full case comes before us. In these circumstances, I would have dismissed this interlocutory appeal, as it is no longer necessary for the court to decide.
In addition, I do not find that the unique issues raised in connection with this project are likely to arise in connection with other projects. The siting of a Level 4 biolaboratory (which will be licensed and regulated by the Federal government) is virtually sui generis in nature, and the temptation to stretch our MEPA statute to ensure that all of the understandable concerns of its neighbors (even those more properly addressed elsewhere) are considered in the State environmental process, poses a risk of unintended consequences for many projects of a different nature.
Insofar as the court has proceeded to decide the case, I concur with its conclusion that the Secretary acted arbitrarily by seemingly requiring a “worst case” scenario and an analysis of an alternative nonurban site in the scope of the final EIR, and then certifying the EIR as complete without actually getting adequate studies of either. I write separately only to express my understanding of the limits of the analysis used by the court to reach this *261result, and to ensure that the opinion is not construed more broadly than the facts of the case before us would require.
First and most particularly, the court has not mled, and MEPA does not require, that the Secretary must direct project applicants to consider and analyze unlikely or remote contingencies, and prepare “worst case” scenarios in the event that such contingencies occur. The Secretary’s decision with respect to the range of project-specific issues “likely to cause damage to the environment,” which are to be addressed within the scope of an EIR, rests firmly in his discretion. The court will not substitute its own view of what should be included within such a scope for that of the Secretary’s. Indeed, there are many projects, such as hospitals, clinics, medical laboratories, nursing homes, prisons, and even food processing plants, whose operation might create some risk of the release of contagious pathogens into the community. The decision of the court today should not be construed to require an environmental study of such risks (and the preparation of worst case scenarios regarding them) as a matter of law or to deem any decision by the Secretary not to require such studies to be an abuse of discretion.
Second, in setting forth the scope of the original EIR, the Secretary directed University Associates to analyze its preferred build alternative, the no-build alternative, and other site layouts that would minimize over-all environmental impacts. The Secretary did not require the study of feasible alternative sites outside the urban area. The court’s decision should not be construed to mean that this initial scoping decision was arbitrary and capricious, or was otherwise beyond the Secretary’s discretion. It was not. The focus of the judge’s inquiry below, and the court’s opinion today, is on whether, having changed the scope after (and in response to) public comment on the draft EIR to require such a study, the Secretary abused his discretion by approving the final EIR in its absence.
With these limitations in mind, I concur.

The judge’s ruling was not stayed pending the resolution of this interlocutory appeal, which appeal is not a matter of right.


The supplemental EIR was initially scheduled to be filed this past summer, but is now expected by February, 2008.